DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/411,788, filed on December 29, 2014.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 08/16/2022. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 – 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (US 2011/0286732) in view of Sugawara (US 2013/0016427) in view of Jeong (US 8,184,387).
Regarding claim 1, Hosokawa disclose, in at least figure 1, a lens driving apparatus comprising: a housing (28a/12/32) (¶72); a lens barrel (22) disposed in the housing (¶66); a first coil (23) disposed between the housing and the lens barrel (¶55); a magnet (26) overlapped with the first coil in a first direction perpendicular to an optical axis (fig. 1; ¶69); a second coil (36/37) overlapped with the magnet in a second direction parallel to the optical axis (fig. 1; ¶59); and a lens assembly (21) disposed in the lens barrel (¶47-48). Hosokawa fails to explicitly disclose wherein the first coil and the second coil share the magnet and wherein a width of a center of the magnet is smaller than a width of a center of an area of the second coil in the first direction.
	In the same or similar field of endeavor, Sugawara teaches a lens holder driving device with a configuration of permanent magnet pieces 282, coil portions 18 and a coil board 40 wherein four image stabilizer coil portions 18f, 18b, 18l, and 18r configured as described above in cooperation with the permanent magnet 28 are for driving the auto-focusing lens holder driving portion (the AF unit) 20 as a whole in the X-axis direction (the first direction) and the Y-axis direction (the second direction) (fig. 2; ¶107-115). Figure 2 shows that the magnet 282 is smaller in the second direction than the coil board 40. In light of the teaching of Sugawara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. The combination fails to explicitly disclose wherein the lens assembly comprises at least five lenses, wherein at least two lenses of the five lenses comprise a convex surface in one direction of the optical axis.
	In the same field of endeavor, Jeong teaches, in figures 1 – 2, lenses G1-G5 wherein G1 can have a convex surface at the object side thereof (c. 1, ll.61-67), the second lens G2 can have a convex surface at the object side (cl. 3; c.1, ll.67, c. 2, ll.1-3:). In light of the teaching of Jeong, it would have been obvious to one of ordinary skill in the art to use Jeong’s configuration in Hosokawa’s system because an artisan of ordinarily skill would recognize that this would result in a miniature optical system having a compact structure with stable performance.

	Regarding claim 2, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 1. Hosokawa also teaches wherein the housing comprises a first housing (28a) and a second housing (12/32), and wherein the first housing is disposed on the second housing (fig. 1; ¶72).

	Regarding claim 3, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 2. Hosokawa also teaches wherein the magnet is disposed on the first housing (fig. 1; ¶69) and the second coil is disposed on the second housing (fig. 1; ¶59).

	Regarding claim 4, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 2. Hosokawa also teaches comprising: a first elastic member (24/29) connecting the lens barrel and the first housing (¶67-68); and a second elastic member coupled with the first housing and the second housing (fig. 1; ¶53).

	Regarding claim 5, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 2. Hosokawa also teaches wherein the second coil is disposed between a lower portion of the magnet and the second housing (fig. 1).

	Regarding claim 6, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 1. Hosokawa also teaches wherein the magnet faces the first coil in the first direction, and wherein the magnet faces the second coil in the second direction (fig. 1).

	Regarding claim 7, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 2. Hosokawa fails to explicitly disclose wherein the magnet and the second coil are configured to move the first housing so that the lens barrel moves relative to the second housing. However, Sugawara teaches four image stabilizer coil portions 18f, 18b, 18l, and 18r configured as described above in cooperation with the permanent magnet 28 are for driving the auto-focusing lens holder driving portion (the AF unit) 20 as a whole in the X-axis direction (the first direction) and the Y-axis direction (the second direction) (¶115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. 

	Regarding claim 8, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 2. Hosokawa fails to explicitly disclose wherein no other magnet is disposed between the magnet and the second coil in the second direction. However, Sugawara teaches four image stabilizer coil portions 18f, 18b, 18l, and 18r configured as described above in cooperation with the permanent magnet 28 are for driving the auto-focusing lens holder driving portion (the AF unit) 20 as a whole in the X-axis direction (the first direction) and the Y-axis direction (the second direction) (fig. 2; ¶115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. 

	Regarding claim 9, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 2. Hosokawa also teaches wherein the first housing (28a) comprises an upper portion and a side portion extending from an end of the upper portion in the second direction (see fig. 1), and wherein the magnet (26) comprises a lower surface facing an upper surface of the second coil (36/37), an upper surface facing the upper portion of the first housing (28a), a first side surface facing the first coil (23), and a second side surface facing an inner side surface of the first housing (fig. 1).

	Regarding claim 10, Hosokawa in view of Sugawara in view of Jeong disclose all of the aforementioned limitations of claim 1. Hosokawa fails to explicitly disclose wherein a width of the magnet is greater than a width of the first coil in the second direction. However, Sugawara teaches magnet 282l is wider in the second direction (parallel to optical axis) than the first coil (26) (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. 

Regarding claim 20, Hosokawa disclose, in at least figure 1, a lens driving apparatus comprising: a circuit board (32, 50) (fig. 1-2; ¶57, 76: control IC 60 are connected to an inner wiring of the image sensor base plate 10 and/or an inner wiring of the circuit board 32 through the FPC 50); a housing (28a/12/32) disposed on the circuit board (fig. 1; ¶72: the movable unit 20, which is supported to allow a free movement in the X-Y axis direction against the bracket 12 by the wire member 31, is contained in an inner casing 28a and it enables to move in the X-Y axis direction against the image sensor 11. A lower end of the inner casing 28a is fixed on the bracket 12 or the base plate 10. FIG. 4 shows a perspective view of the camera unit 2 which is before being covered by the inner casing 28a); a lens barrel (22) disposed in the housing (fig. 1; ¶67: lens portion 21 is supported by the coil holder 22, and the coil holder 22 is fixed on the inner circumference of F-spring 24 and B-spring 29, and the outer circumference of these springs 24 and 29 is fixed on the magnet holding member 25); a first coil (23) disposed between the housing and the lens barrel (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a magnet (26) overlapped with the first coil in a first direction perpendicular to an optical axis and overlapped with the second coil in a second direction parallel to the optical axis (see fig. 1; ¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a second coil (36/37) disposed between the housing and the circuit board (¶59-62: compensation magnets 37x and 37y are fixed at a lower surface of four sides position of a magnet holding plate 34 which is fixed at lower end of the movable unit 20. Theses compensation magnets 37x and 37y, and the compensation coil 36x and 36y configure a shake correction voice coil motor, and a shake correction control is performed by moving the whole movable unit 20 to the X-Y axis direction against the base plate 10 as a fixed portion); a lens assembly (21) disposed in the lens barrel (¶47-48); wherein the magnet and the first coil are configured to adjust autofocus (¶69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26.), wherein the magnet is overlapped with the second coil in a second direction parallel to the optical axis (fig. 1). Hosokawa fails to explicitly disclose wherein the magnet and the second coil are configured to correct shaking, and wherein a width of a center of the magnet is smaller than a width of a center of an area of the second coil in the first direction.
	In the same or similar field of endeavor, Sugawara teaches a lens holder driving device with a configuration of permanent magnet pieces 282, coil portions 18 and a coil board 40 wherein the illustrated image stabilizer portion of the lens holder driving device 10 stabilizes the blurry images by moving the lens barrel received in the auto-focusing lens holder driving portion (the AF unit) 20 in itself in the first direction (the fore-and-aft direction) X and the second direction (the left-and-right direction) Y (¶116). Figure 2 shows that the magnet 282 is smaller in the second direction than the coil board 40 and there is no other magnet between the second coil and magnet. In light of the teaching of Sugawara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. The combination fails to explicitly disclose wherein the lens assembly comprises at least five lenses, wherein at least two lenses of the five lenses comprise a convex surface in one direction of the optical axis. The combination fails to explicitly disclose wherein the lens assembly comprises at least five lenses, wherein the at least five lenses comprise a lens having a convex surface and a lens having a concave shape at an object side.
	In the same field of endeavor, Jeong teaches, in figures 1 – 2, lenses G1-G5 wherein G1 can have a convex surface at the object side thereof (c. 1, ll.61-67), the third lens G3 can have a convex surface at the object side (fig. 2). In light of the teaching of Jeong, it would have been obvious to one of ordinary skill in the art to use Jeong’s configuration in Hosokawa’s system because an artisan of ordinarily skill would recognize that this would result in a miniature optical system having a compact structure with stable performance.

	Claim 11 – 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (US 2011/0286732) in view of Sugawara (US 2013/0016427).
Regarding claim 11, Hosokawa disclose, in at least figure 1, a lens driving apparatus comprising: a circuit board (32, 50) (fig. 1-2; ¶57, 76: control IC 60 are connected to an inner wiring of the image sensor base plate 10 and/or an inner wiring of the circuit board 32 through the FPC 50); a housing (28a/12/32) disposed on the circuit board (fig. 1; ¶72: the movable unit 20, which is supported to allow a free movement in the X-Y axis direction against the bracket 12 by the wire member 31, is contained in an inner casing 28a and it enables to move in the X-Y axis direction against the image sensor 11. A lower end of the inner casing 28a is fixed on the bracket 12 or the base plate 10. FIG. 4 shows a perspective view of the camera unit 2 which is before being covered by the inner casing 28a); a lens barrel (22) disposed in the housing (fig. 1; ¶67: lens portion 21 is supported by the coil holder 22, and the coil holder 22 is fixed on the inner circumference of F-spring 24 and B-spring 29, and the outer circumference of these springs 24 and 29 is fixed on the magnet holding member 25); a first coil (23) disposed between the housing and the lens barrel (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a magnet (26) disposed on the housing (¶55, 69: A driving force, that allows a movement of the lens portion 21 which is arranged in the movable unit 20 relatively to the Z-axis direction against the magnet holding member 25, is generated from an AF voice coil motor consisting of the coil 23 and the magnet 26); a second coil (36/37) disposed between the housing and the circuit board (¶59-62: compensation magnets 37x and 37y are fixed at a lower surface of four sides position of a magnet holding plate 34 which is fixed at lower end of the movable unit 20. Theses compensation magnets 37x and 37y, and the compensation coil 36x and 36y configure a shake correction voice coil motor, and a shake correction control is performed by moving the whole movable unit 20 to the X-Y axis direction against the base plate 10 as a fixed portion); wherein the first magnet is overlapped with the first coil in a first direction perpendicular to an optical axis and overlapped with the second coil in a second direction parallel to the optical axis (see fig. 1). Hosokawa fails to explicitly disclose wherein no other magnet is disposed between the magnet and the second coil in the second direction, and wherein a width of a center of the magnet is smaller than a width of a center of an area of the second coil in the first direction.
	In the same or similar field of endeavor, Sugawara teaches a lens holder driving device with a configuration of permanent magnet pieces 282, coil portions 18 and a coil board 40, Figure 2 shows that the magnet 282 is smaller in the second direction than the coil board 40 and there is no other magnet between the second coil and magnet. In light of the teaching of Sugawara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. The combination fails to explicitly disclose wherein the lens assembly comprises at least five lenses, wherein at least two lenses of the five lenses comprise a convex surface in one direction of the optical axis.

	Regarding claim 12, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 11. Hosokawa also teaches wherein the housing comprises a first housing (28a) and a second housing (12/32), and wherein the first housing is disposed on the second housing (fig. 1; ¶72).

	Regarding claim 13, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 12. Hosokawa also teaches wherein the magnet is disposed on the first housing (fig. 1; ¶69) and the second coil is disposed on the second housing (fig. 1; ¶59).

	Regarding claim 14, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 12. Hosokawa also teaches comprising: a first elastic member (24/29) connecting the lens barrel and the first housing (¶67-68); and a second elastic member coupled with the first housing and the second housing (fig. 1; ¶53).

	Regarding claim 15, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 12. Hosokawa also teaches wherein the second coil is disposed between a lower portion of the magnet and the second housing (fig. 1).

	Regarding claim 16, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 11. Hosokawa also teaches wherein the magnet faces the first coil in the first direction, and wherein the magnet faces the second coil in the second direction (fig. 1).

	Regarding claim 17, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 12. Hosokawa fails to explicitly disclose wherein the magnet and the second coil are configured to move the first housing so that the lens barrel moves relative to the second housing. However, Sugawara teaches four image stabilizer coil portions 18f, 18b, 18l, and 18r configured as described above in cooperation with the permanent magnet 28 are for driving the auto-focusing lens holder driving portion (the AF unit) 20 as a whole in the X-axis direction (the first direction) and the Y-axis direction (the second direction) (¶115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. 

	Regarding claim 18, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 12. Hosokawa also teaches wherein the first housing (28a) comprises an upper portion and a side portion extending from an end of the upper portion in the second direction (see fig. 1), and wherein the magnet (26) comprises a lower surface facing an upper surface of the second coil (36/37), an upper surface facing the upper portion of the first housing (28a), a first side surface facing the first coil (23), and a second side surface facing an inner side surface of the first housing (fig. 1).

	Regarding claim 19, Hosokawa in view of Sugawara disclose all of the aforementioned limitations of claim 11. Hosokawa fails to explicitly disclose wherein a width of the magnet is greater than a width of the first coil in the second direction. However, Sugawara teaches magnet 282l is wider in the second direction (parallel to optical axis) than the first coil (26) (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to use Sugawara’s teaching in Hosokawa system because an artisan of ordinarily skill would recognize that this would result in a system with reduced size and cost wherein larger or enhanced lens may be used. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698